            Case 3:19-cv-00556-RMS Document 1 Filed 04/12/19 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                                DISTRICT COURT OF CONNECTICUT
 ---------------------------------------------------------------------- X
 LUIS FERNANDO ALBARRACIN,                                              : CIVIL ACTION NO.
                                                                        :
                                       Plaintiff,                       :
                                                                        :
        -against-                                                       :
                                                                        :
 DELI UNLIMITED, INC., MARJORIE ORANZO,                                 :
 and ALEX ORANZO                                                        :
                                                                        : April 12, 2019
                                       Defendants.                      :
 ---------------------------------------------------------------------- X

                                           COMPLAINT

I.          NATURE OF THE ACTION

       1.      This action is brought to recover unpaid overtime wages pursuant to the

Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), and the Connecticut

Minimum Wage Act, Conn. Gen. Stat. §31-58 et seq. (“CMWA”).

II.         THE PARTIES

       2.      Plaintiff is an individual residing at all relevant times in Branford,

Connecticut.

       3.      Defendant Deli Unlimited, Inc. (“Deli Unlimited”) is a Connecticut

corporation with its principal place of business located at 12 Tuxis Road, in Madison CT.

       4.      Defendant Deli Unlimited operates a store located at 1099 Boston Post

Road, Guilford, CT 06437.

       5.      Defendant Marjorie Oranzo (“Mrs. Oranzo”) co-owns Deli Unlimited, Inc.

and serves as its President and Manager.
            Case 3:19-cv-00556-RMS Document 1 Filed 04/12/19 Page 2 of 6



       6.      Defendant Alex Oranzo (“Mr. Oranzo”) co-owns Deli Unlimited, Inc. and

serves as its Vice President and Co-Manager. Alex Oranzo is Defendant Marjorie

Oranzo’s son.

       7.      Defendant Deli Unlimited is an “enterprise engaged in interstate

commerce” within the meaning of the FLSA.

       8.      Defendant Deli Unlimited has employees engaged in commerce or in the

production of goods for commerce and handling, selling, or otherwise working on goods

or materials that have been moved in or produced for commerce by any person.

       9.      Defendant Deli Unlimited has an annual gross volume of sales projected

to be in excess of $500,000.

       10.     At all relevant times, Defendants Oranzo have had power over personnel

decisions at Deli Unlimited, Inc., including the power to discipline employees, hire and

fire employees, set employee wages, set employee schedules, and otherwise control

the terms and conditions of employment at Defendant Deli Unlimited. For example,

Defendants Oranzo set Plaintiff’s rate of pay, scheduled his hours, supervised his work,

restricted his lunch breaks, and terminated his employment.

III.         JURISDICTION

       11.     The United States District Court for the District of Connecticut has subject

matter jurisdiction over this case pursuant to 29 U.S.C. § 216(b), 28 U.S.C. §§ 1331 and

1337 because it assert a claim under the FLSA. This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.




                                             2
            Case 3:19-cv-00556-RMS Document 1 Filed 04/12/19 Page 3 of 6



IV.          VENUE

       12.     Venue is proper in the District of Connecticut under 28 U.S.C. § 1391, as

Deli Unlimited, Inc., is located within the State of Connecticut, and is subject to this

Court’s personal jurisdiction.

V.          PLAINTIFF’S FACTUAL ALLEGATIONS

       13.     Plaintiff was employed by Defendant from approximately October 1999 to

March 2019. At all relevant times, Plaintiff worked primarily as a deli clerk and cashier

assisting customers at Deli Unlimited.

       14.     During the relevant period, Plaintiff was paid $18.00 per hour.

       15.     Throughout his employment, Plaintiff regularly worked approximately sixty

(60) to sixty-five (65) hours per week, and frequently worked seven days per week and

holidays.

       16.     In January of 2019, Plaintiff was directed to continue working more than

forty hours per week, but was instructed by Defendant Mr. Oranzo that his time sheet

must only reflect a total of forty hours.

       17.     In order to avoid “liability” for overtime compensation, Defendants directed

Plaintiff to report his hours using two separate time sheets. Specifically, Plaintiff was

instructed by Defendant Mr. Orzano that his first time sheet must only report a total of

forty hours of work per week, and to use a second time sheet to report hours worked

over forty per week, i.e. overtime hours. Defendant thereafter would pay Plaintiff for

forty hours through a payroll check and the overtime hours worked in cash, at the same

hourly rate as the first forty hours that he worked.




                                              3
          Case 3:19-cv-00556-RMS Document 1 Filed 04/12/19 Page 4 of 6



       18.     Defendant paid Plaintiff for his overtime hours on a “straight time” basis

and not at the required overtime rate of one and one half (1½) times his regular hourly

rate of pay.

       19.     After complaining to Defendants about his missing pay, Plaintiff was

berated and bluntly told by Defendants that if he did not like it he should leave.

       20.     During the last three years of his employment, Defendants failed to pay

Plaintiff overtime compensation, as required by the FLSA and CMWA, for all the hours

he worked in excess of forty per workweek.

                                     FIRST CLAIM
                      Fair Labor Standards Act – Unpaid Overtime

       21.     Plaintiff repeats and realleges the foregoing paragraphs as if fully set forth

herein.

       22.     The FLSA requires Defendants to pay overtime compensation for all hours

worked in excess of forty hours in a work week at the rate of one and and one half (1½)

times the regular hourly rate.

       23.     Defendants failed to pay Plaintiff the full overtime compensation to which

he was entitled, thereby violating the FLSA and its implementing regulations.

       24.     Defendants were aware that the practices described in this Complaint

were unlawful, and knowingly and intentionally violated the FLSA.

       25.     As a result of Defendants’ wilfull violations of the FLSA, Plaintiff is entitled

to recover unpaid overtime wages and liquidated damages for the last three years of

his employment, as well as reasonable attorneys’ fees and costs of the action.




                                               4
             Case 3:19-cv-00556-RMS Document 1 Filed 04/12/19 Page 5 of 6



                                      SECOND CLAIM
                      Connecticut Minimum Wage Act – Unpaid Overtime

           26.   Plaintiff repeats and realleges all foregoing paragraphs as if fully set forth

herein.

           27.   Under the CMWA and its implementing Regulations, Defendants were

required to pay Plaintiff one and one (1½) half times the regular rate of pay for all hours

worked in excess of forty hours in a workweek. .

           28.   Defendants failed to pay Plaintiff the full overtime wages to which he is

entitled to under the CMWA.

           29.   Defendants willfully violated the CMWA by knowingly and intentionally

failing to pay Plaintiff overtime wages.

           30.   As a result of Defendants’ willful violations of the CMWA, Plaintiff is

entitled to recover unpaid overtime wages, reasonable attorneys’ fees and costs,

liquidated damages, and pre- and post-judgment interest.



                                     PRAYER FOR RELIEF

            WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment:

                 a.      declaring that Defendants have violated the overtime wage

provisions of the FLSA and the CMWA;

                 b.      declaring that Defendants’ violations of the FLSA and CMWA were

willful;

                 c.      awarding Plaintiff damages for unpaid overtime wages;

                 d.      awarding Plaintiff liquidated damages in an amount equal to twice

the total amount of the wages found to be due, pursuant to the FLSA and to the CMWA;



                                                5
          Case 3:19-cv-00556-RMS Document 1 Filed 04/12/19 Page 6 of 6



             e.    awarding Plaintiff pre- and post-judgment interest under the FLSA

and the CMWA;

             f.    awarding Plaintiff reasonable attorneys’ fees and costs pursuant to

the FLSA and the CMWA; and

             g.    awarding such other and further relief as the Court deems just and

proper.


                                       By:             /s/William G. Madsen
                                              William G. Madsen (ct 09853)
                                              Madsen, Prestley & Parenteau, LLC
                                              402 Asylum Street
                                              Hartford, CT 06103
                                              (860) 246-2466
                                              wmadsen@mppjustice.com

                                              and

                                       By:          /s/Catalina Cadavid
                                              Catalina Cadavid (ct 30698)
                                              Pechman Law Group PLLC
                                              488 Madison Avenue - 17th Floor
                                              New York, New York 10022
                                              (212) 583-9500
                                              cadavid@pechmanlaw.com
                                              Attorneys for Plaintiff




                                          6
